 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrants Furniture Plaza,Inc. of West Palm Beach, Fla.and Freight Drivers,Warehousemen and Helpers,Local Union No. 390,an affiliate of the InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Petitioner.Case 12-RC-4396September20, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEPursuant to a Decision and Direction of Electionissued by the Regional Director of Region 12 on No-vember 7, 1973, an election by secret ballot was con-ducted on December 7, 1973, under the direction andsupervision of the Regional Director, among the em-ployees in the unit described below. The tally of bal-lots furnished the parties at the conclusion of theelection showed that of approximately 12 eligible vot-ers, 11 valid ballots were cast, of which 8 were for, and3 against, the Petitioner. Thereafter, on December 14,1973, the Employer filed timely objections to the elec-tion.On February 13, 1974, the Regional Director issuedhis Report on Objections and Recommendations tothe Board pursuant to Section 102.67 (c) of theBoard's Rules and Regulations. In his report, the Re-gionalDirector recommended that the Employer'sobjections be overruled. Thereafter, the Employerfiled exceptions to the Regional Director's report andrecommendation.Upon the entire record in this proceeding,' theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sentcertain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.We find the following employees constitute anappropriate unit for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:carpet warehouse; but excluding sales employ-ees, office clerical employees, guards and super-visors as defined in the Act.In the Employer's exceptions, it argues,inter alia,that the Petitioner is guilty of "an established patternand practice of discriminatory employment." In sup-port of its contentions, the Employer submitted statis-ticaldata allegedly showing an imbalance withrespect to female and Spanish-surnamed members ofPetitioner and the demographic character of the Mi-ami Standard Metropoliton Statistical Area (SMSA).2Additionally the Employer submitted a copy of a De-partment of Justice complaint which alleged that thePetitioner's International, through its National Mas-ter Freight Agreement (NMFA) and its area supple-ments, perpetuates prior discriminatory practicesagainst blacks and Spanish-surnamed Americans byrequiring them to give up their seniority for biddingand layoff purposes if they transfer from service posi-tions to a higher paying road position.As to the Department of Justice complaint, it is ourview that mere allegations of wrongdoing do not con-stitute evidence adequate to support an objection,whether in this or in any other context. Evidence mustconsist of facts, not mere accusations which yet re-main to be proven. To withhold a certification wemust be persuaded by affirmative evidence of a factu-al nature, and even to direct a hearing on the basis ofan objection there must beprima faciefactual proofsubmitted to our Regional Director of a kind whichwould be admissible into evidence at a hearing andsubjected to evaluation as to its weight and probativeforce.The unproven allegations of a complaint,whether filed by an individual or by a governmentalagency do not constitute proof, or even competentevidence, under well-established rules of evidence.Nor do we find sufficient to warrant a hearing theevidence offered in the form of statistics purporting toshow that the labor organization seeking certificationhere has a membership in which certain minoritygroups appear in numbers less than the populationratio of such minorities to the total population in thearea in which this labor organization operates. Noevidence was proffered here to show that the Peti-tioner, through a hiring hall or other means, exercisesAll full-time and regular part-time warehouse-men, drivers and driver helpers, receiving andshipping clerks, and maids employed by GrantsFurniture Plaza, Inc. of West Palm Beach, Fla.,at Employer's store, accessory warehouse, and1The Employer's request for oral argument is hereby denied,as the recordand the briefs adequately present the issues and positions of the parties.2 TheEmployer argues that the affidavitof TravisDumas, president ofPetitioner,states that the percentageof minoritymembers to white membersare as follows; approximately12-1/2 percentSpanish and 12-1/2 percentfemale.Moreover, the Employercontendsthatthe "General and SocialEconomic Characteristicsof Florida,"as compiledby theUnited StatesDepartment of Commerce,Social andEconomicsStatistics Administration,Bureau ofCensus,indicates that,for the Miami area,the percentage popula-tion of Spanish and Spanish-surnamed individualsis 26.6 percent,the per-centage of available females in theworkforce in the Miami area is 49.2percent. GRANTS FURNITURE PLAZA, INC.any control whatsoever over the racial, sexual or eth-nic composition of those who enter the work forceand, thus, those who are or may become its members.In the absence of such evidence we must assume thatthe employers in the area exercise the true controlover the selection of the work forces, and that onlyafter the employer selection process has been effectivedo employees normally either voluntarily seek mem-bership in the union or, in some instances, do so asrequired under the terms of a valid union-securityagreement.Without passing, therefore, in this case, upon theappropriate weight to be given statistical data as to theracial or ethnic composition of the Union's member-ship in a setting wherein evidence is offered to showeither that the Union controls or substantially influ-ences access to employment, or deliberately restrictsaccess to its own membership rolls, we conclude thatitwould be improper to draw any inferences of unionpropensity for discrimination on the sole basis of suchstatistical evidence in the instant setting. We thereforeconclude in agreement with the Regional Directorthat this statistical evidence standing alone is insuffi-cient to warrant the holding of a hearing.Accordingly, as we find the evidence insufficient todisqualify the Petitioner from receiving a Board certi-fication, and as the Petitioner has received a majorityof the valid votes cast, we shall certify the Petitioneras the collective-bargaining representative of the em-ployees in the unit found appropriate herein.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Freight Drivers, Ware-housemen and Helpers, Local Union No. 390, an af-filiate of the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,and that, pursuant to Section 9(a) of the NationalLabor Relations Act, as amended, the said labor orga-nization is the exclusive representative of all the em-ployees in the unit found appropriate herein for thepurposes of collective bargaining with respect to ratesof pay, wages, hours of employment, or other condi-tions of employment.MEMBER KENNEDY, concurring:I agree that the Employer's objections to the elec-tion should be overruled and a certification of repre-sentative should be issued in this case.InBekins Moving & Storage Co. of Florida, Inc.,211NLRB No. 7 (1974), I indicated that the Board's in-quiry in a precertification representation proceedinginvolving the issue of unlawful discrimination by alabor organization should be no broader than is con-411stitutionally required. I believe the Board must enter-tain allegations that a labor organization excludespersons from membership on the basis of race,alien-age, or national origin.I also stated inBekinsand inBell and Howell Co.,213 NLRB No. 79, that until the proposed 27thamendment to the Constitution is adopted by the re-quisite number of States, or until the Supreme Courtdetermines that classifications based on sex are inher-ently suspect,' the Board should not consider allega-tionsof sex discrimination in a precertificationrepresentation proceeding. Thus, I will not addressmyself to the issue of sex discrimination raised by theEmployer in this case because it is raised prior to theissuanceof a certification by the Board.However, even if I believed that the Constitutioncompelled consideration of alleged sex discriminationby a union before certification, I would not find thatthe Employer has shown that the Petitioner involvedherein has engaged in such discrimination. Standingalone, I do not believe a statistical imbalance withrespect to the percentage of women members of Peti-tioner in contrast to the percentage of women in theMiami area isprima facieevidence of unlawful dis-crimination. For the same reason, I do not believe theEmployer has presentedprima facieevidence of un-lawful discrimination with respect to Spanish-speak-ing individuals.Statistics as to the race, sex, or national origin ofmembers of a union are not persuasive evidence,standing alone, that a union engages in discriminationon any of those bases. Such statistics may only reflectthe race, sex, and national origin of the employeeshired by employers in the bargaining units which theunion represents. The ultimate control over the hiringof employees in those units rests with the employers.Yet, if the union is the certified or recognized bargain-ing agent for the units, it must represent all of theemployees. Therefore, particularly where a union-se-curity clause is present, the composition of the unionmembership may only be a reflection of several em-ployers' hiring policies and not evidence of a patternor plan of discrimination by a union. Merely examin-ing statistics concerning union members in such in-stances would not be meaningful in the absence ofother evidence indicating discrimination by theunion.In summary, I would not regard statistics alone,such as those presented here, as a reliable indicationof discrimination in union membership. It would beuntenable, in my view, to rely solely on statisticalimbalances as evidence of union discrimination. Such3 SeeKahnv. Shevin, Attorney General of Florida, et al.,416 U.S. 351 (1974),andGeduldig v. Aiello,417 U.S. 484 (June 17, 1974). 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDimbalancesmay be nothingmore than a reflection ofthe total composition of bargainingunits which theunionis obligatedto represent.Finally, I am not persuaded thatthe issuance of thecomplaintby theDepartmentof Justiceagainst thePetitioner's International alleging contract discrimi-nation based on race and nationalorigin isprima facieevidencethat such discriminationdoes,in fact,exist.It is a relevant consideration,but here itconcernscontractualprovisions which,if the allegations proveto be true, may show a breach ofthe union'sduty tofairly representall employees.But theduty of fairrepresentationarises fromthe statute as an obligationimposedon a collective-bargaining representative todeal with all the employeesitrepresentsfairly.Aunion whichenjoys the right created solely by statuteto represent exclusively a unit of employees also bearsthe burden of representing those employees fairly. AsI stated inBekins Moving & Storage,Iview this rightof a union to be an exclusive collective-bargainingrepresentative to be derived from the Act and theconcurrent obligation of the union to be bound to aduty of fair representation also to derive from the Act.Ido not view either of these rights or obligations tohave their origin in the Constitution. For that reason,the Department of Justice complaint concerning con-tract terms has more relevance in a postcertificationinquiry after the duty of fair representation has at-tached.MEMBERS FANNING and PENELLO, concurring:We concur in the result for the reasons stated in ourdissenting opinion inBekins Moving & Storage,supra.